In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (Bucaria, J.), dated February 17, 2004, which granted the petition.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The Supreme Court properly granted the petition and permanently stayed arbitration. The appellant failed to comply with the terms of her policy requiring her, inter alia, to promptly notify the petitioner, Nationwide Mutual Insurance Company, of her potential supplemental uninsured motorist (hereinafter SUM) claim and failed to proffer a reasonable excuse for the delay (see Matter of Metropolitan Prop. & Cas. Ins. Co. v Mancuso, 93 NY2d 487, 494-498 [1999]; Matter of Nationwide Mut. Ins. Co. v DiGregorio, 294 AD2d 579, 580-581 [2002]; see also Matter of Brandon [Nationwide Mut. Ins. Co.], 97 NY2d 491, 496-497 [2002]; Security Mut. Ins. Co. of N.Y. v Acker-Fitzsimons Corp., 31 NY2d 436, 440-443 [1972]; cf. Matter of Blue Ridge Ins. Co. v Cook, 301 AD2d 598, 599-600 [2003]).
The appellant’s remaining contentions are without merit. Florio, J.P., Schmidt, Rivera and Lifson, JJ., concur.